Fourth Court of Appeals
                                San Antonio, Texas
                                       April 11, 2018

                                    No. 04-18-00097-CR

                               Ruben Gian Antonio LOPEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR5998W
                       The Honorable Joey Contreras, Judge Presiding


                                      ORDER
       Court reporter, Letitia Moncivais, has filed a volume of the reporter’s record and a
request to file that volume of the reporter’s record late. The request is granted.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court